DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 11/17/22, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5,7,9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Additionally, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9-10, 12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antuna  (WO 2020/140867) in view of Rich et al. (US 2018/0001692).
Consider claim 1, Antuna  discloses (e.g. figures 2-3) a stereoscopic display device, comprising:
a display panel (display panel has a lenticular lens array thereon) [0001, 0042]; and
an optical element (lenticular lens element 2), disposed on a display surface of the display panel, wherein the optical element comprises a lenticular lens array, the lenticular lens array comprises a plurality of lenticular lenses extending in a first direction, and the lenticular lenses are arranged in a second direction (the lenses are formed in an array with two direction dimensionality);
wherein the optical element comprises a center line (4, central line) extending in the first direction, the lenticular lenses comprise a first lenticular lens and a second lenticular lens, a distance between the first lenticular lens and the center line is smaller than a distance between the second lenticular lens and the center line, and a curvature of the first lenticular lens is greater than a curvature of the second lenticular lens (the focal length decreases from the outside edge to the center; see figure 3) [0030-0031],
and a focal point of the optical element falls on the display for all angles of view (see figure 2, the display is at a focal point of the lenticular lens.  In figure 2, two groups of light rays are drawn. The upper group egresses from the lenticular element (2) under an angle that is normal to the cover plate (7). This situation corresponds to a viewer who is positioned right in front of the particular lenticular element (2). The focal point of this lenticular element (2) coincides with the plane of the pixelated display panel (8), and equals the lenticular thickness (9), such that the focal point falls on the display for all angles of the viewer) [0030-0031, 0042].
However, Antuna  does not explicitly disclose that the surfaces of the lenticular lenses are non-cylindrical surfaces. Antuna  and Rich et al. are related as lenticular devices.  Rich et al. disclose lenticular lenses that can be spherical lenses [0345].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Antuna  to utilize non-cylindrical surfaces, as taught by Rich et al., in order to allow for a variety of viewing properties such as, magnification of increased viewing angle.
Consider claim 2, the modified Antuna reference discloses (e.g. figures 2-3 of Antuna) a stereoscopic display device according to claim 1, wherein a focal length of the first lenticular lens is smaller than a focal length of the second lenticular lens (see figure 3, the focal length decreases from the outside edge to the center) [0030-0031 of Antuna].
Consider claim 3, the modified Antuna reference discloses (e.g. figures 2-3 of Antuna) a stereoscopic display device according to claim 1, wherein a thickness of the optical element at the first lenticular lens is greater than a thickness of the optical element at the second lenticular lens (see figure 3, the lenses have a greater thickness closer to the center line than at the periphery edge) [0030-0031 of Antuna].
Consider claim 4, the modified Antuna reference discloses (e.g. figures 2-3 of Antuna) a stereoscopic display device according to claim 1, wherein curvatures of the lenticular lenses decrease from the center line to two sides (see figure 3, the curvatures decrease towards the edge of the device) [0030-0031 of Antuna].
Consider claim 5, the modified Antuna reference discloses (e.g. figures 2-3 of Antuna) a stereoscopic display device according to claim 1, wherein the optical element comprises a first surface facing the display panel and a second surface facing away from the display panel, wherein the second surface comprises surfaces of the lenticular lenses, and the first surface is a smooth surface, wherein the first surface directly contacts the display panel or is directly attached to the display panel (See figure 2, the lenticular lens has a side facing the panel and a side facing away. The flat side faces the display panel 8 and is directly attached to the display panel) [0030-0031, 0042 of Antuna].
Consider claim 7, the modified Antuna reference discloses (e.g. figures 2-3 of Antuna) that the lenticular lenses can be cylindrical surfaces [0339, 0345 of Rich].
Consider claim 9, the modified Antuna reference discloses (e.g. figures 2-3 of Antuna) a stereoscopic display device according to claim 1, wherein the display panel respectively presents at least two sub-images at the same time (the display is an autostereoscopic display and presents at least two sub-images) [0040-0043 of Antuna].
Consider claim 10 the modified Antuna reference discloses (e.g. figures 2-3 of Antuna) a stereoscopic display device according to claim 9, wherein the first lenticular lens corresponds to a part of each of the sub-images (see figures 2-3, the lenticular lens overlaps the sub-pixels for the sub-images of the autostereoscopic display) [0040-0043 of Antuna].
Consider claim 12, the modified Antuna reference discloses (e.g. figures 2-3 of Antuna) a stereoscopic display device according to claim 1, wherein the optical element is integrally formed (see figure 3, the lenticulars are integrally formed with each other) [0030-0031 of Antuna].
Consider claim 14, the modified Antuna reference discloses (e.g. figures 2-3 of Antuna) a stereoscopic display device according to claim 1, wherein the display panel is configured to emit an image beam, and the image beam penetrates the optical element and enters eyes of a user to present a stereoscopic image (see figures 2-3, light is emitted from display 8, to travel through the lenticular lens element 2, and reach the eyes of a viewer for an autostereoscopic display ) [0030-0031, 0040-0043 of Antuna].
Consider claim 15, the modified Antuna reference discloses (e.g. figures 2-3 of Antuna) a stereoscopic display device according to claim 1, wherein the lenticular lenses are positive lenticular lenses (the lenses are convex, see figure 3) [0030-0031 of Antuna].
Consider claim 16, the modified Antuna reference discloses (e.g. figures 2-3 of Antuna) a stereoscopic display device according to claim 1, wherein the first direction is perpendicular to the second direction (see figures 2-3, the first and second directions are perpendicular) [0030-0031 of Antuna].
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antuna  (WO 2020/140867) in view of Rich et al. (US 2018/0001692) as applied to claim 1 above, and further in view of Booyens (US 2010/0254015).
Consider claim 11, Antuna  does not explicitly disclose that a material of the optical element is plastic, acrylic, glass, or a hybrid thereof.  Antuna  and Booyens are related as lenticular devices.  Booyens discloses a plastic lenticular lens [0010-0014].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the material of the lenticular lens of Antuna  to be plastic, as taught by Booyens, in order to utilize a cost-effective material for the manufacture of the lenticular lenses.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antuna  (WO 2020/140867) in view of Rich et al. (US 2018/0001692) as applied to claim 1 above, and further in view of Sumi (US 2015/0062470).
Consider claim 13, Antuna  does not explicitly disclose that the display panel is a liquid crystal display panel, a light emitting diode display panel, or an organic light emitting diode display panel.  Antuna  and Sumi are related as lenticular devices.  Sumi discloses (e.g. figure 2A) an LCD panel (21, LCD panel) used with a lenticular element (22, optical structure) [0033-0035].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Antuna  to utilize an LCD panel, as taught by Sumi, in order to utilize a full color image display that can reduce moire issues and prevent color shift, thereby improving the displaying effect.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872